Title: [Diary entry: 30 March 1786]
From: Washington, George
To: 

Thursday 30th. Thermometer at 58 in the Morning—63 at Noon and  at Night. Lowering more or less all day, with the wind at South. Rid to the ferry, Dogue run, and Muddy hole plantations & to the Mill. On my return home, found a Mr. Wallace, an Irish Gentlemen—some time since recommended to me by Mr. Edward Newenham, here. The Corn which I had lately received from York River having got very hot, I was obliged to send part of it to be spread in my Mill loft—part to be spread on the Barn floor at Muddy hole—part I spread above stairs in the servants Hall and part I spread on Carpets in the yard the last of which from the appearance of the Weather I was obliged soon to take in again. Finished harrowing the ground in which Oats had been sowed at Dogue Run, and in the Neck; and set a number of Hoes at the former to breaking the clods wch. the harrow could not effect. The ground in the Neck in many places was left very lumpy also but on acct. of other jobs there I could do no more to it at present. Perceived the Oats which had been sown, at Dogue run on the 14th. instt. to be generally up. On Monday last they were beginning to peep out of the ground.  Planted in the holly clumps, in my shrubberies, a number of small holly trees which some months ago Colo. Lee of Stratford sent me in a box with earth—also in the same shrubberies some of the slips of the Tree box. I also planted several holly trees which had been sent to me the day before by a Neighbour Mr. Thos. Allison. Mr. Brindley and Mr. Hains or Harris, went away after breakfast.